Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Response to Amendment
In the amendment filed on January 18, 2022, the following has occurred: claim(s) 1 and 12 have been amended. Now, claim(s) 1 and 4-12 are pending.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (U.S. Patent Publication No. 10,483,003) in view of Guyon et al. (U.S. Patent Pre-Grant Publication No. 2006/0064415) in view of Fogel (U.S. Patent Pre-Grant Publication No. 2017/0177822) in view of Hu et al. (U.S. Patent Pre-Grant Publication No. 2016/0283686) in further view of McNutt et al. (U.S. Patent Pre-Grant Publication No. 2017/0083682).
As per independent claim 1, McNair discloses an analysis apparatus, comprising: a memory device configured to store a program (See col. 3, ll. 43-60: A computer-readable media can store program modules.); at least one database storing a plurality of prediction target models corresponding to processes for diagnosis or treatment, each prediction target model comprising a plurality of prediction targets and transitions from a starting node to each prediction target forming a plurality of clinical pathways relating to a process for diagnosis or treatment, patient data, and clinical terminology indicating relevance between medical terms (See col. 35, ll. 46-66 and col. 36, ll. 1-22: A mapping database of concept mappings between the first nomenclature and the second nomenclature that also possesses a record or association of clinical codes of different clinical nomenclatures for the same clinical concepts, determining one or more clinical conditions associated with the patient based on the second set of patient information and based on at least one of the clinical condition programs, responsive to selecting an item in the menu, displaying a risk score for the patient having the condition corresponding to the item, and displaying a set of risk factors relevant to the risk score, wherein the risk factors are presented in the first nomenclature, which the Examiner is interpreting to encompass the claimed portion.); and at least one processor coupled to the memory device and the at least one database, the processor configured to execute the program to: receive a predictive analytics request comprising patient data and a model parameter, the model parameter indicating a prediction target (See col. 11, ll. 8-59: A multi-agent system can be utilized to efficiently validate theoretical improvements to processes for detecting certain conditions and an input can be received, the input can include patient information, sets, thresholds or ranges of variables from parameters, and the multi-agent system learns the set(s), range(s) threshold(s) or other parameters and patient information that are more likely to result in an accurate diagnosis or detection of the condition or event, which the Examiner is interpreting the input received to encompass receive a predictive analytics request, and patient information and variety of patterns to encompass patient data and a model parameter, the model parameter indicating a prediction target.); select a prediction target model from the plurality of prediction target models based on the model parameter (See col. 11, ll. 60-67 and col. 12, ll. 1-11: Learned processes can be embodied as clinical condition programs, which may be used for evaluating patient information to determine a patient's likelihood or risk for having or developing a particular clinical condition, and an agent may dynamically construct a clinical condition program for a particular patient, based on the state of the patient, which the Examiner is interpreting the learned processes that can be embodied as clinical condition programs to encompass the plurality of prediction target models based on the model parameter and the ability to dynamically construct a clinical condition program from learned processes to encompass select a prediction target model.); generate an explanation vector comprising the first feature items and weights, generating the explanation vector comprises: for each first feature item, determine whether the respective first input data from the feature vector satisfies transition criteria for a prediction target of the prediction target model and whether the respective first feature item matches a second feature item indicated by the clinical terminology (See col. 52, ll. 34-67 and col. 53, ll. 1-11: A process is described to match sensor predicate vector elements' values to reference epoch vectors, which the Examiner is interpreting the sensor predicate vector elements to encompass the feature vector and reference vectors to encompass a prediction target of the prediction target model.); and edit the clinical pathway of the selected prediction target model based on the prediction result and the importance, which have been output from the selected neural network (See col. 52, ll. 63-67 and col. 53, ll. 1-11: One or more recommendations may be determined for the patient for altering course of care or other modification to treatment.).
While McNair teaches the apparatus as described above, McNair may not explicitly teach generate an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied; and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display.
Guyon teaches an apparatus for an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied (See Paragraph [0180]: The SVM-alpha algorithm uses weights that dictate if the weight is larger than zero the more unusual the point is and if the weight is zero the point is easy to classify, which the Examiner is interpreting to encompass the claimed portion because the ease of classification is interpreted to encompass a satisfying transition criteria, and if the weight is larger the point is unusual, which would prove more difficult to classify, this portion is interpreted to encompass not satisfying the transition criteria.); and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display (See Paragraph [0309]: Visualization of both input and output data can be displayed with ranked lists of features can be displayed in order of the rankings with colors associated with a value according to the color map or key.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of McNair to include generate an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display as taught by Guyon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair with Guyon with the motivation of including the capability to analyze combined data from a number of sources (See Background of Guyon in Paragraph [0016]).
While McNair/Guyon teaches the apparatus as described above, McNair/Guyon may not explicitly teach select neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter, the selected network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target […]; and wherein the processor is further configured to use the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associate the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result.
 Fogel teaches an apparatus to select neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter (See Paragraph [0159]: A process is described to utilize the database relating to the population that is used to generate a predictive model is created for the occurrence of the outcome of interest over the first of the important time intervals specified by the user, the predictive model may take any accepted form for the prediction of a binary outcome, including without limitation a logistic regression, a neural net or a support vector machine, which the Examiner is interpreting the neural net to encompass the neural network and the predictive model to encompass the selected prediction target model based on the model parameter.), the selected network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target […] (See Paragraph [0162]: A process is described to generate a personalized prognostic profile and a predictive model is created on the population that is the end product of the nested modeling process applied to all the user-specified time intervals, the predictive model is created on the population estimates the probability that a patient will receive the user-specified treatment, the model is used to estimate the probability that the index patient will receive the treatment X, which the Examiner is interpreting the process to encompass the calculate and output steps, the feature vector and the explanation vector is supplied by the teachings of McNair/Guyon and Hu (Hu as disclosed below), and personalized prognostic profile and a predictive model is created on the population that is the end product of the nested modeling process applied to all the user-specified time intervals, the predictive model is created on the population estimates the probability that a patient will receive the user-specified treatment to encompass the claimed portion as the personalized prognostic profile is unique to the patient and the importance is identified by time-intervals and the probability of a patient receiving a selected treatment when combined with the teachings of McNair/Guyon and Hu to encompass the claimed portion.); and wherein the processor is further configured to use the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associate the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result (See Paragraphs [0135] and [0148]: The personalized prognostic profile is delivered to the user via a web service, the explanation of the personalized prognostic profile can be tailored to the background and experience of the user may be included within the widgets or may be provided via links to education materials, the prognostic profile being created for a given outcome based on variables of the user and potential predictor variables, which the Examiner is interpreting the explanation of the personalized prognostic profile to encompass using the prediction result and the importance to generate explanation information and that prognostic profile encompasses an explanation-provided clinical pathway as the edit result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of McNair/Guyon to include select a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter, the selected network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target; and use the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associate the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation- provided clinical pathway as the edit result as taught by Fogel. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon with Fogel with the motivation of improving the timeliness and accuracy of prognoses (See Background of Fogel in Paragraph [0005]).
While McNair/Guyon/Fogel discloses the apparatus as described above, McNair/Guyon/Fogel may not explicitly teach generate a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between the starting node and a prediction target of the selected prediction target model.
Hu teaches an apparatus for generate a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between the starting node and a prediction target of the selected prediction target model (See Paragraph [0033]: A feature vector representation for each patient was generated based on the patient's multiple event sequences over time, which the Examiner is interpreting to encompass the claimed portion when combined with the starting node and prediction targets of McNair.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of McNair/Guyon/Fogel to include generate a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between the starting node and a prediction target of the selected prediction target model as taught by Hu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon/Fogel with Hu with the motivation of improving patient recommendations and treatments (See Background of Hu in Paragraph [0002]).
While McNair/Guyon/Fogel/Hu discloses the apparatus as described above, McNair/Guyon/Fogel/Hu may not explicitly teach […] such that the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result has a highest probability.
McNutt teaches an apparatus such that the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector (See Paragraph [0211]: A patient is represented as a set of features referred to as a feature vector, features are transformation of the raw dose volume histogram (DVH) and spatial data, feature selection is utilized for selecting the most informative features from an initial set of candidates, which the Examiner is interpreting the feature selection of the feature vectors to encompass the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector.), which contributes to the prediction result has a highest probability (See Paragraphs [0212] and [0333]: The trainer algorithm uses a set of feature vectors to train a model and the model outputs a prediction and the strength of the relationship can be identified with an odds ratio with a higher odds ratio indicates that the probability of an outcome is more strongly associated with an increase in OAR dose, which the Examiner is interpreting a higher odds ratio indicates that the probability of an outcome is more strongly associated with an increase in OAR dose to encompass the prediction result has a highest probability.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of McNair/Guyon/Fogel/Hu to include the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result has a highest probability as taught by McNutt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon/Fogel/Hu with McNutt with the motivation of improving methods for refining analysis (See Background of McNutt in Paragraph [0003]).
As per claim 4, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claim 1 as described above. McNair further teaches wherein the processor is further configured to generate the explanation-provided clinical pathway and the importance of the first feature item as the edit result (See col. 33, ll. 50-67 and col. 34, ll. 1-25: A clinical condition is shown for the patient that shows the condition risk factors and a clinical value, which the Examiner is interpreting the set of risk factors for the selected clinical condition and clinical value to encompass the prediction result is the selected condition and the explanation information is encompassed by the set of risk factors.).
As per claim 5, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claim 1 as described above. McNair further teaches wherein the processor is further configured to generate, when the first piece of input data satisfies transition criteria for a specific prediction target among the plurality of prediction targets and a transition to the specific prediction target is most highly evaluated in the prediction result based on one of a ranking rule for the plurality of prediction targets supplied as a prediction parameter and a ranking rule for the plurality of prediction targets set as a default value (See col. 41, ll. 45- 55: The members of clinical health events are ranked based on the measure of improvement and cost or resource expenditure, which the Examiner is interpreting to encompass the plurality of prediction targets set as a default value.), the explanation information including a suggestion for recommending the transition to the specific prediction target, and associate the specific prediction target in the clinical pathway with the explanation information, to thereby generate the explanation-provided clinical pathway as the edit result (See col. 51, ll. 38-61: Specific to a patient and suitable for use to determine a condition or recommended treatment, content parameters can provide parameters specifying the transition conditions for each state, while the discretized patient information and the states correspond to conditions of the patient, which helps determine the current state of the patient and also the potential state of the patient, which the Examiner is interpreting to encompass the claimed portion that describes the process of determining the specific prediction target can be transitioned to.).
As per claim 6, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claim 1 as described above. McNair further teaches wherein the processor is further configured to generate, when first input data satisfies none of transition criteria for the plurality of prediction targets but a transition to a specific prediction target among the plurality of prediction targets is most highly evaluated in the prediction result based on one of a ranking rule for the plurality of prediction targets supplied as a prediction parameter and a ranking rule for the plurality of prediction targets set as a default value, the explanation information including a suggestion for recommending the transition to the specific prediction target, and associate the specific prediction target in the clinical pathway with the explanation information, to thereby generate the explanation-provided clinical pathway as the edit result (See col. 64, ll. 54-67: Utilizing the set of second sequences, determining a likelihood of a future health care event for the patient, recommending a health care action to take based on the likelihood of the future event, and for each member of the set of second sequences of clinical health events, determining a cost associated with the sequence, determining a measure of improvement in the health condition at the end of the sequence as indicated by the health record associated with each sequence, and furthermore ranking the members of the set of sequences based on the measure of improvement and cost, which is used to recommend a care treatment sequence for the patient based on the ranking, which the Examiner is interpreting this process can be undergone if the transition criteria is not met.).
As per claim 7, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claims 1 and 6 as described above. McNair further teaches wherein the processor is further configured to add support data for supporting the suggestion (See col. 47, ll. 34-50: When the user selects a particular at-risk condition, interface presents supporting details, including a risk score and the risk factors that contributed to the score.), which indicates that the transition to the specific prediction target is most highly evaluated in the prediction result based on one of the ranking rule for the plurality of prediction targets supplied as the prediction parameter and the ranking rule for the plurality of prediction targets set as the default value, to the explanation information (See col. 64, ll. 54-67: Utilizing the set of second sequences, determining a likelihood of a future health care event for the patient, recommending a health care action to take based on the likelihood of the future event, and for each member of the set of second sequences of clinical health events, determining a cost associated with the sequence, determining a measure of improvement in the health condition at the end of the sequence as indicated by the health record associated with each sequence, and furthermore ranking the members of the set of sequences based on the measure of improvement and cost, which is used to recommend a care treatment sequence for the patient based on the ranking, which the Examiner is interpreting this process can be undergone if the transition criteria is not met.).
As per claim 8, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claim 1 as described above. McNair further teaches wherein the processor is further configured to generate, when the first piece of input data satisfies none of transition criteria for the plurality of prediction targets but a transition to a non-prediction target is most highly evaluated in the prediction result based on one of a ranking rule for the plurality of prediction targets supplied as a prediction parameter and a ranking rule for the plurality of prediction targets set as a default value, the explanation information including a suggestion for recommending the transition to the non-prediction target, add the non-prediction target and the transition to the non-prediction target into the clinical pathway, and associate the transition with the explanation information, to thereby generate the explanation-provided clinical pathway as the edit result (See col. 51, ll. 62- 67 and col. 52, ll. 1-12: Each vertical column of the finite state machine corresponds to a different condition-type of the patient, and each state within each column corresponds to a specific condition, adjacent to each state are transition parameters specifying conditions necessary to transition to another state, and the output of the evaluation of the finite state machine is a determined condition or recommended treatment for the patient, and may be used for determining or creating a condition program for the patient, which the Examiner is interpreting to encompass the claimed portion because the non-prediction target is described in the Specification of the Applicant as a target that was not predicted by the predictive model, but may be made available at a later date.).
As per claim 9, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claims 1 and 8 as described above. McNair further teaches wherein the processor is further configured to add support data for supporting the suggestion (See col. 47, ll. 34-50: When the user selects a particular at-risk condition, interface presents supporting details, including a risk score and the risk factors that contributed to the score.), which indicates that the transition to the non-prediction target is most highly evaluated in the prediction result based on one of the ranking rule for the plurality of prediction targets supplied as the prediction parameter and the ranking rule for the plurality of prediction targets set as the default value, to the explanation information (See col. 64, ll. 54-67: Utilizing the set of second sequences, determining a likelihood of a future health care event for the patient, recommending a health care action to take based on the likelihood of the future event, and for each member of the set of second sequences of clinical health events, determining a cost associated with the sequence, determining a measure of improvement in the health condition at the end of the sequence as indicated by the health record associated with each sequence, and furthermore ranking the members of the set of sequences based on the measure of improvement and cost, which is used to recommend a care treatment sequence for the patient based on the ranking, which the Examiner is interpreting this process can be undergone if the transition criteria is not met.).
As per claim 10, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claim 1 as described above. McNair further teaches setting that allows the term representing the first feature item having the specific importance to be highlighted (See col. 5, ll. 34-39: A dynamic menu or table of contents indicates the risk for one or more clinical conditions, and in some embodiments, a newly identified risk is highlighted or colored.).
McNair may not explicitly teach wherein the processor is further configured to perform, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes a term representing the first feature item having a specific importance equal to or higher than a predetermined importance, setting that allows the term representing the first feature item having the specific importance to be highlighted, and calculate a score indicating importance of the at least one first feature item based on an appearance frequency of the term representing the at least one first feature item in the electronic document and the importance thereof, to thereby generate the explanation- provided clinical pathway as the edit result.
Guyon teaches an apparatus wherein the processor is further configured to perform, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes a term representing the first feature item having a specific importance equal to or higher than a predetermined importance, setting that allows the term representing the first feature item having the specific importance to be highlighted (See Paragraphs [0042] and [0052]: Post-processing involves interpreting the output into a form that may be understood by a human observer, which the Examiner is interpreting to encompass an electronic document that possesses sentences. The data is used to find a pattern in the document to be converted into a vector to be used by the support vector machine (SVM), which can compare its output to a predetermined value that may be dependent on a test data set and this is to identify that the document has the characteristic, which the Examiner is interpreting to encompass the claimed portion.), and calculate a score indicating importance of the at least one first feature item based on an appearance frequency of the term representing the at least one first feature item in the electronic document and the importance thereof, to thereby generate the explanation-provided clinical pathway as the edit result(See Paragraphs [0080] and [0136]- [0137]: Validate results using information retrieval by calculating the relevance of genes to the disease at hand according to documents retrieved on- line and a relevance criterion is used to compare the gene sets, which the Examiner is interpreting the relevance criterion when utilized with the recursive feature elimination (RFE) methods to remove the features with smaller ranking criteria and keeping features with higher ranking criteria to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of McNair to include that clinical pathway is an electronic document, and finding patterns to deduce the importance of a term as taught by Guyon to the generation module of McNair. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair with Guyon with the motivation of including the capability to analyze combined data from a number of sources (See Background of Guyon in Paragraph [0016]).
As per claim 11, McNair/Guyon/Fogel/Hu/McNutt discloses the apparatus as described above in claim 1 as described above. McNair may not explicitly teach wherein the processor is further configured to generate, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes no term representing the at least one first feature item having a specific importance equal to or higher than a predetermined importance, the importance of the at least one first feature item as the edit result.
Guyon teaches wherein the processor is further configured to generate, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes no term representing the at least one first feature item (See Paragraphs [0042] and [0052]: Post-processing involves interpreting the output into a form that may be understood by a human observer, which the Examiner is interpreting to encompass an electronic document that possesses sentences. The data is used to find a pattern in the document to be converted into a vector to be used by the support vector machine (SVM), which can compare its output to a predetermined value that may be dependent on a test data set and this is to identify that the document has or has not the characteristic, which the Examiner is interpreting to encompass the may not explicitly teach wherein the processor is further configured to generate, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes no term representing the at least one first feature item having a specific importance equal to or higher than a predetermined importance, the importance of the at least one first feature item as the edit result.
Guyon teaches wherein the processor is further configured to generate, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes no term representing the at least one first feature item (See Paragraphs [0042] and [0052]: Post-processing involves interpreting the output into a form that may be understood by a human observer, which the Examiner is interpreting to encompass an electronic document that possesses sentences. The data is used to find a pattern in the document to be converted into a vector to be used by the support vector machine (SVM), which can compare its output to a predetermined value that may be dependent on a test data set and this is to identify that the document has or has not the characteristic, which the Examiner is interpreting to encompass the claimed portion.) having a specific importance equal to or higher than a predetermined importance, the importance of the at least one first feature item as the edit result (See Paragraphs [0080] and [0136]-[0137]: Validate results using information retrieval by calculating the relevance of genes to the disease at hand according to documents retrieved on-line and a relevance criterion is used to compare the gene sets, which the Examiner is interpreting the relevance criterion when utilized with the recursive feature elimination (RFE) methods to remove the features with smaller ranking criteria and keeping features with higher ranking criteria to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of McNair to include that clinical pathway is an electronic document when there is no term as taught by Guyon to the generation module of McNair. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair with Guyon with the motivation of including the capability to analyze combined data from a number of sources (See Background of Guyon in Paragraph [0016]).
As per independent claim 12, McNair discloses an anaylsis method, comprising, executing, by a processor: receiving processing of receiving a predicative analytics request comprising patient data and a model parameter, the model parameter indicating a prediction target (See col. 11, ll. 8-59: A multi-agent system can be utilized to efficiently validate theoretical improvements to processes for detecting certain conditions and an input can be received, the input can include patient information, sets, thresholds or ranges of variables from parameters, and the multi-agent system learns the set(s), range(s) threshold(s) or other parameters and patient information that are more likely to result in an accurate diagnosis or detection of the condition or event, which the Examiner is interpreting the input received to encompass receive a predictive analytics request, and patient information and variety of patterns to encompass patient data and a model parameter, the model parameter indicating a prediction target.); [ ... ] wherein the patient data is stored in at least one database, the at least one database storing a plurality of prediction target models corresponding to processes for diagnosis or treatment, each prediction target model comprising a plurality of prediction targets and transitions from the starting node to each prediction target forming a plurality of clinical pathways relating to a process for diagnosis or treatment and clinical terminology indicating relevance between medical terms (See col. 35, ll. 46-66 and col. 36, ll. 1-22: A mapping database of concept mappings between the first nomenclature and the second nomenclature that also possesses a record or association of clinical codes of different clinical nomenclatures for the same clinical concepts, determining one or more clinical conditions associated with the patient based on the second set of patient information and based on at least one of the clinical condition programs, responsive to selecting an item in the menu, displaying a risk score for the patient having the condition corresponding to the item, and displaying a set of risk factors relevant to the risk score, wherein the risk factors are presented in the first nomenclature, which the Examiner is interpreting to encompass the claimed portion when combined with Hu as disclosed below.); second generation processing of generating an explanation vector comprising the first feature items and weights for each first feature item (See col. 52, ll. 34-67 and col. 53, ll. 1-11: A process is described to match sensor predicate vector elements' values to reference epoch vectors, which the Examiner is interpreting the sensor predicate vector elements to encompass the claimed portion.), the second generation processing comprising: selecting a prediction target model from the plurality of prediction target models based on the model parameter (See col. 11, ll. 60-67 and col. 12, ll. 1-11: Learned processes can be embodied as clinical condition programs, which may be used for evaluating patient information to determine a patient's likelihood or risk for having or developing a particular clinical condition, and an agent may dynamically construct a clinical condition program for a particular patient, based on the state of the patient, which the Examiner is interpreting the learned processes that can be embodied as clinical condition programs to encompass the plurality of prediction target models based on the model parameter and the ability to dynamically construct a clinical condition program from learned processes to encompass select a prediction target model.); for each first feature item, determining whether the respective first input data from the feature vector satisfies transition criteria for a prediction target of the prediction target model and whether the respective first feature item matches a second feature item indicated by the clinical terminology (See col. 52, ll. 34-67 and col. 53, ll. 1-11: A process is described to match sensor predicate vector elements' values to reference epoch vectors, which the Examiner is interpreting the sensor predicate vector elements to encompass the feature vector and reference vectors to encompass a prediction target of the prediction target model.); and edit processing of editing the clinical pathway of the selected prediction target model based on the prediction result and the importance, which have been output from the selected neural network (See col. 52, ll. 63-67 and col. 53, ll. 1-11: One or more recommendations may be determined for the patient for altering course of care or other modification to treatment.).
While McNair teaches the method as described above, McNair may not explicitly teach setting weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied; and output processing of outputting an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display.
Guyon teaches an analysis method for setting weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied (See Paragraph [0180]: The SVM-alpha algorithm uses weights that dictate if the weight is larger than zero the more unusual the point is and if the weight is zero the point is easy to classify, which the Examiner is interpreting to encompass the claimed portion because the ease of classification is interpreted to encompass a satisfying transition criteria, and if the weight is larger the point is unusual, which would prove more difficult to classify, this portion is interpreted to encompass not satisfying the transition criteria.); and output processing of outputting an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display (See Paragraph [0309]: Visualization of both input and output data can be displayed with ranked lists of features can be displayed in order of the rankings with colors associated with a value according to the color map or key.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of McNair to include generate an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display as taught by Guyon. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair with Guyon with the motivation of including the capability to analyze combined data from a number of sources (See Background of Guyon in Paragraph [0016]).
While McNair/Guyon teaches the method as described above, McNair/Guyon may not explicitly teach prediction processing of selecting a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter and predicting by the selected neural network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target […]; and wherein the edit processing comprises using the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associating the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result.
Fogel teaches a method prediction processing of selecting a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter (See Paragraph [0159]: A process is described to utilize the database relating to the population that is used to generate a predictive model is created for the occurrence of the outcome of interest over the first of the important time intervals specified by the user, the predictive model may take any accepted form for the prediction of a binary outcome, including without limitation a logistic regression, a neural net or a support vector machine, which the Examiner is interpreting the neural net to encompass the neural network and the predictive model to encompass the selected prediction target model based on the model parameter.) and predicting by the selected neural network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target […] (See Paragraph [0162]: A process is described to generate a personalized prognostic profile and a predictive model is created on the population that is the end product of the nested modeling process applied to all the user-specified time intervals, the predictive model is created on the population estimates the probability that a patient will receive the user-specified treatment, the model is used to estimate the probability that the index patient will receive the treatment X, which the Examiner is interpreting the process to encompass the calculate and output steps, the feature vector and the explanation vector is supplied by the teachings of McNair/Guyon and Hu (Hu as disclosed below), and personalized prognostic profile and a predictive model is created on the population that is the end product of the nested modeling process applied to all the user-specified time intervals, the predictive model is created on the population estimates the probability that a patient will receive the user-specified treatment to encompass the claimed portion as the personalized prognostic profile is unique to the patient and the importance is identified by time-intervals and the probability of a patient receiving a selected treatment when combined with the teachings of McNair/Guyon and Hu to encompass the claimed portion.); and wherein the edit processing comprises using the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associating the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result (See Paragraphs [0135] and [0148]: The personalized prognostic profile is delivered to the user via a web service, the explanation of the personalized prognostic profile can be tailored to the background and experience of the user may be included within the widgets or may be provided via links to education materials, the prognostic profile being created for a given outcome based on variables of the user and potential predictor variables, which the Examiner is interpreting the explanation of the personalized prognostic profile to encompass using the prediction result and the importance to generate explanation information and that prognostic profile encompasses an explanation-provided clinical pathway as the edit result.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of McNair/Guyon to include prediction processing of selecting a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter and predicting by the selected neural network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target; and the edit processing comprises using the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associating the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result as taught by Fogel. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon with Fogel with the motivation of improving the timeliness and accuracy of prognoses (See Background of Fogel in Paragraph [0005]).
While McNair/Guyon/Fogel teaches the method as described above, McNair/Guyon/Fogel may not explicitly teach first generation processing of generating a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between a starting node and a predication target.
Hu teaches a method for first generation processing of generating a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between a starting node and a predication target (See Paragraph [0033]: A feature vector representation for each patient was generated based on the patient's multiple event sequences over time, which the Examiner is interpreting to encompass the claimed portion when combined with the starting node and prediction targets of McNair.), [... ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of McNair/Guyon/Fogel to include generating a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between a starting node and a predication target as taught by Hu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon/Fogel with Hu with the motivation of improving patient recommendations and treatments (See Background of Hu in Paragraph [0002]).
While McNair/Guyon/Fogel/Hu teaches the method as described above, McNair/Guyon/Fogel/Hu may not explicitly teach […] such that the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result has a highest probability.
McNutt teaches a method such that the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector (See Paragraph [0211]: A patient is represented as a set of features referred to as a feature vector, features are transformation of the raw dose volume histogram (DVH) and spatial data, feature selection is utilized for selecting the most informative features from an initial set of candidates, which the Examiner is interpreting the feature selection of the feature vectors to encompass the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector.), which contributes to the prediction result has a highest probability (See Paragraphs [0212] and [0333]: The trainer algorithm uses a set of feature vectors to train a model and the model outputs a prediction and the strength of the relationship can be identified with an odds ratio with a higher odds ratio indicates that the probability of an outcome is more strongly associated with an increase in OAR dose, which the Examiner is interpreting a higher odds ratio indicates that the probability of an outcome is more strongly associated with an increase in OAR dose to encompass the prediction result has a highest probability.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of McNair/Guyon/Fogel/Hu to include the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result has a highest probability as taught by McNutt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon/Fogel/Hu with McNutt with the motivation of improving methods for refining analysis (See Background of McNutt in Paragraph [0003]).

Response to Argument
In the Remarks filed on January 18, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) McNair/Guyon/Fogel/Hu fail to disclose "a plurality of neural networks based on the model parameter, the selected neural network configured to calculate and output, when supplied with and using feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target such that the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result. has a highest probability," as recited in claim 1, and similarly recited in claim 12; and (2) the references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight. There is no motivation or suggestion in the references or elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination as alleged by the Examiner.
In response to argument (1), the Examiner acknowledges that McNair/Guyon/Fogel/Hu does not fully disclose the newly amended claimed portion of "a plurality of neural networks based on the model parameter, the selected neural network configured to calculate and output, when supplied with and using feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target such that the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result. has a highest probability," as recited in claim 1, and similarly recited in claim 12. The Examiner has added McNutt et al. (U.S. Patent Pre-Grant Publication No. 2017/0083682) to the combination of limitations of McNair/Guyon/Fogel/Hu to address the newly amended claimed portion of the importance of the each of the first feature items of the feature vector indicates which item of the first feature items of the feature vector, which contributes to the prediction result has a highest probability as taught by McNutt in Paragraph [0211] that a patient is represented as a set of features referred to as a feature vector, features are transformation of the raw dose volume histogram (DVH) and spatial data, feature selection is utilized for selecting the most informative features from an initial set of candidates, which the Examiner is interpreting the feature selection of the feature vectors, and in Paragraphs [0212] and [0333] that a trainer algorithm uses a set of feature vectors to train a model and the model outputs a prediction and the strength of the relationship can be identified with an odds ratio with a higher odds ratio indicates that the probability of an outcome is more strongly associated with an increase in OAR dose. The 35 U.S.C. 103 rejection(s) stand. 
In response to argument (2), the Examiner does not acknowledge that the references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. The art of McNair relates to software that is utilized in the medical environment for aiding patients and health care workers in the treatment process. The Examiner asserts that the combination would be obvious to one of ordinary skill in the art. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heifets et al. (U.S. Patent Pre-Grant Publication No. 2018/028571), describes systems and methods for classifying a test object in a plurality of target objects by posing the test object against the respective target thereby obtaining an interaction between the test and target, Reiner (U.S. Patent Pre-Grant Publication No. 2010/0145720), describes a method for conversion of unstructured, free text data of medical reports into standardized, structured data, and also relates to a decision support feature for use in diagnosis and treatment options, and Wu et al. ("An Approach for Incorporating Context in Building Probabilistic Predictive Models"), describes addressing challenges related to transforming available data to an end user application are addressed by problem decomposition, variable selection and automated extraction of information from unstructured data sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626